 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   EDGAR NELSON PITTS,                               1:19-cv-01029-NONE-GSA (PC)

12                      Plaintiff,
                                                       ORDER DENYING MOTION FOR
13          v.                                         APPOINTMENT OF COUNSEL

14   ANDRE MATEVOUSIAN, et al.,                        (Document #19)

15                      Defendants.
16

17          On February 14, 2020, plaintiff filed a motion seeking the appointment of counsel.

18   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,

19   113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent

20   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the

21   Southern District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24          Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases.         In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
                                                      1
 1          In the present case, the court does not find the required exceptional circumstances.

 2   Plaintiff asserts that his documents were wrongly confiscated by prison officials. While loss of

 3   his documents makes it difficult for Plaintiff to litigate this case, this condition does not cause

 4   Plaintiff’s case to be exceptional under the standards of the Ninth Circuit discussed above. At

 5   this early stage in the proceedings, the court is unable to make a determination that plaintiff is

 6   likely to succeed on the merits. Plaintiff’s Complaint awaits the court’s screening required under

 7   28 U.S.C. § 1915 and thus to date, the court has not found any cognizable claims in plaintiff’s

 8   Complaint. The legal issues in this case -- whether defendants retaliated against Plaintiff and

 9   violated Plaintiff’s due process and Eighth Amendment rights by detaining him in solitary

10   confinement -- are not complex. Moreover, based on a review of the record in this case, the court

11   finds that plaintiff can adequately articulate his claims. Therefore, plaintiff’s motion shall be

12   denied, without prejudice to renewal of the motion at a later stage of the proceedings.

13          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

14   DENIED, without prejudice.

15
     IT IS SO ORDERED.
16

17      Dated:     February 20, 2020                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                      2
